DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al US 2021/0232873(hereinafter Kothari) in view of Fancellu US 2021/0326643. 

Regarding claim1, Kothari teaches a computer-implemented method comprising: receiving, by a processor, a first instructional video describing a first method of using a function of a first software application([0049], fig.1A-1D,  fig. 4 step 402; fig. 5 step 502); determining, by the processor, each step of the first method described in the first instructional video(fig. 4 step 404-408;fig. 5 step 504); determining, by the processor, a second method of using a first function of a second software application, wherein the first function of the first software application is substantially the same as the first function of the second software application(fig. 4 step 410-412 generate instruction in desired human languages and format;fig.5 step 506  generating text representative of  logical steps)but does not teach creating, by the processor, a second instructional video describing each step of the second method. Fencellu teaches creating, by the processor, a second instructional video describing each step of the second method (fig. 8 step 840-850, generate annotated image information and provide the annotated image information, [0141], fig. 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to annotate image information as in such that the instructional video can be associated with text of instructive steps in different language.

Regarding claim2,Kothari teaches  the computer-implemented method of claim 1 further comprising: preprocessing the first instructional video to detect a presence of any visual elements and audio elements ([0050], fig. 4 step 404-406); and selecting a computational model to analyze the instructional video based on the presence of any audio or visual elements, wherein the determination of the second method is based at least in part on the analysis (fig. 4  step 406).

Regarding claim3, Kothari teaches the computer-implemented method of claim 1, wherein determining each step of the first method described in the instructional video comprises applying, via virtual machine, image recognition techniques to analyze a user interface of the first software application displayed on the first instructional video ([0078], performing inferencing of information using image recognition, speech recognition, fig.1A-1D).
Regarding claim5, Kothari in view of Fancellu teaches all the limitations of claim1 above but do not teach storing each step of the first method as a node in a graph data structure. However, it is old and well known in the art to express steps to perform task in a graph data structure including a node to organize, summarize and present a large data efficiently. Therefore official notice is taken.

Regarding claim6, Kothari in view of Fancellu teaches the computer-implemented method of claim 1, wherein creating the second instructional video comprises augmenting the first instructional video with visual prompts (Fancellu: [0141], generate annotated image information based on processing the input image information and the text information (visual prompts)).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim7, Kothari in view of Fancellu teaches the computer-implemented method of claim 1, wherein creating the second instructional video comprises creating visual content from images of the second method being applied to the second software application (Fancellu:fig. 8 step 840, generate annotated image information and provide the annotated image information, [0141], fig. 9).
The motivation for combining the prior arts discussed in claim1 above.

Regarding claim8, Kothari teaches a system(see fig. 8) comprising: a memory having computer readable instructions(fig. 8 memory 820,[0086]); and one or more processors for executing the computer readable instructions([0086], fig.8 processor 802), the computer readable instructions controlling the one or more processors to perform operations comprising: receiving, a first instructional video describing a first method of using a function of a first software application([0049], fig.1A-1D,  fig. 4 step 402; fig. 5 step 502); determining, by the processor, each step of the first method described in the first instructional video(fig. 4 step 404-408;fig. 5 step 504); determining, a second method of using a first function of a second software application, wherein the first function of the first software application is substantially the same as the first function of the second software application(fig. 4 step 410-412 generate instruction in desired human languages and format;fig.5 step 506  generating text representative of  logical steps)but does not teach creating, a second instructional video describing each step of the second method. Fencellu teaches creating, by the processor, a second instructional video describing each step of the second method (fig. 8 step 840, generate annotated image information and provide the annotated image information, [0141], fig. 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to annotate image information as in such that the instructional video can be associated with text of instructive steps in different language.
Claim9 is rejected for similar reason as discussed in claim2 above.
Claim10 is rejected for similar reason as discussed in claim3 above.
Claims12, 19 are rejected for similar reason as discussed in claim5 above.
Claims13, 20 are rejected for similar reason as discussed in claim6 above.
Claim14 is rejected for similar reason as discussed in claim7 above.
Claim15 is rejected for similar reason as discussed in claim8 above.
Claim16 is rejected for similar reason as discussed in claim2 above.
Claim17 is rejected for similar reason as discussed in claim3 above.

Claims4, 11, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Kothari in view of Fancellu as applied to claims1-3, 5-10, 12-17, 19-20 above, and further in view of   “Method and system of Dynamically updating software Technical Document Based on software Update” (hereinafter IPCOM), https://ip.com/IPCOM/000192616 .

Regarding claim4 Kothari in view of Fancellu teaches all the limitations of claim1 above but do not teach and IPCOM teaches the second software application is a different version of the first software application (see page1, describes automatically updating software technical document based on software update(different version)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to update a software technical documentation as in IPCOM to keep the document up to date with the software update efficiently.
Claims11,18 are rejected for similar reason as discussed in claim4 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484